  Case 19-06480        Doc 24    Filed 05/10/19 Entered 05/10/19 11:46:55          Desc Main
                                   Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                           CASE NO. 19-06480

Mary A. Jones;                                   CHAPTER 13

Debtor(s).                                       JUDGE Jack B. Schmetterer

                                     NOTICE OF MOTION

         PLEASE TAKE NOTICE that on May 22, 2019 at 10:00 AM, or soon thereafter as
counsel may be heard, I shall appear before the Honorable Jack B. Schmetterer or any judge
sitting in his/her stead, in the courtroom usually occupied by him/her in Room 682 at 219 South
Dearborn Street, Chicago, IL 60604, and move to present the attached motion.

                                                    /s/ Crystal V. Sava
                                                    Attorney for Creditor

NOTE: This law firm is deemed to be a debt collector.

                                 CERTIFICATE OF SERVICE

I hereby certify that on May 10, 2019, a true and correct copy of the foregoing NOTICE OF
MOTION was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:


         David M. Siegel, Debtor’s Counsel

         Tom Vaughn, Trustee

         Patrick S. Layng, U.S. Trustee


And by regular US Mail, postage pre-paid on:


         Mary A. Jones, 9142 S. May, Chicago, IL 60620


                                                      /s/ Thomas Girard
     Case 19-06480      Doc 24     Filed 05/10/19 Entered 05/10/19 11:46:55            Desc Main
                                     Document     Page 2 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                               CASE NO. 19-06480

Mary A. Jones;                                       CHAPTER 13

Debtor(s).                                           JUDGE Jack B. Schmetterer

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         Now comes WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER
TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-B, secured creditor
herein, by and through its attorneys, ANSELMO LINDBERG & ASSOCIATES LLC, and
moves for entry of the attached Order Granting Relief from the Automatic Stay and in support
thereof respectfully states as follows:

1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the
         Northern District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtor filed a petition for relief under Chapter 13 on March 11, 2019.

5.       WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE OF THE
         RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-B holds a mortgage secured by
         a lien on debtor's real estate commonly known as 9142 South May Street, Chicago,
         Illinois 60620.

6.       On January 28, 2019, prior to the filing of the petition by the debtors, the property was
         sold in a foreclosure sale pursuant to judgment in chancery case #17CH8160. Debtor(s)
         no longer have ownership in the property.
     Case 19-06480            Doc 24         Filed 05/10/19 Entered 05/10/19 11:46:55     Desc Main
                                               Document     Page 3 of 3


7.        That pursuant to the Illinois Mortgage Foreclosure Law and the Seventh Circuit Court of
          Appeal Decision in Colon v. Option One Mortgage Corp., 319 F. 3d 912 (7th Cir. 2003)
          the debtor’s right to cure the default expires upon completion of the sale.


8.        The fact that said property has been sold in a foreclosure sale prior to the filing of the
          bankruptcy petition is cause for the automatic stay to be modified as to the movant.

9.        The movant requests the Court order that Rule 4001(a)(3) is not applicable



          WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from
the Automatic Stay and for such further relief as this Court deems proper.




                                                           WILMINGTON SAVINGS FUND SOCIETY,
                                                           FSB, AS OWNER TRUSTEE OF THE
                                                           RESIDENTIAL CREDIT OPPORTUNITIES
                                                           TRUST V-B




                                                           /s/ Crystal V. Sava




Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B19030068
This law firm is deemed to be a debt collector.
